UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 2-92261 WESTBRIDGE RESEARCH GROUP (Exact name of registrant as specified in its charter) California 95-3769474 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1260 Avenida Chelsea Vista, California 92081-8315 (Address of principal executive office) (Zip Code) (760) 599-8855 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x The number of shares of issuer’s Common Stock, no par value, outstanding as of October 13, 2010 was 2,103,438. Westbridge Research Group FORM 10-Q FOR THE QUARTERLY PERIOD ENDED AUGUST 31, 2010 Table of Contents Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Condensed Balance Sheets as of August 31, 2010 (unaudited) and November 30, 2009 (audited) 3 Consolidated Condensed Statements of Operations for the three and nine months ended August 31, 2010 and 2009 (unaudited) 5 Consolidated Condensed Statements of Cash Flow for the nine months ended August 31, 2010 and 2009 (unaudited) 6 Notes to Consolidated Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4. Controls and Procedures. 18 PART II OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Other Information 19 Item 5. Exhibits 19 SIGNATURES 20 EXHIBIT INDEX 2 PART I-FINANCIAL INFORMATION ITEM 1-FINANCIAL STATEMENTS WESTBRIDGE RESEARCH GROUP AND SUBSIDIARY CONSOLIDATED CONDENSED BALANCE SHEETS AUGUST 31, NOVEMBER 30, (unaudited) (audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Short term investments Trade accounts receivable, less allowance for doubtful accounts of $3,000 and $6,416, respectively Inventories Deferred tax asset Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net INTANGIBLE ASSET DEFERRED TAX ASSET, net of current portion TOTAL ASSETS $ $ See accompanying notes to consolidated condensed financial statements. 3 WESTBRIDGE RESEARCH GROUP AND SUBSIDIARYC ONSOLIDATED CONDENSED BALANCE SHEETS (continued) AUGUST 31, NOVEMBER 30, (unaudited) (audited) LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Line of credit – Current portion of capital leases Current portion of long-term debt TOTAL CURRENT LIABILITIES Capital leases, net of current portion Long-term debt, net of current portion – TOTAL LIABILITIES Commitments and contingencies SHAREHOLDERS' EQUITY Preferred stock: Authorized 5,000,000 shares No shares issued and outstanding – – Common stock, no par value: Authorized 37,500,000 shares Issued and outstanding 2,103,438 shares Paid in capital Accumulated deficit [5,632,557
